Name: Commission Regulation (EEC) No 55/88 of 7 January 1988 on the supply of common wheat flour to the Republic of Bolivia as food aid
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  cooperation policy;  America
 Date Published: nan

 9 . 1 . 88 Official Journal of the European Communities No L 6/19 COMMISSION REGULATION (EEC) No 55/88 of 7 January 1988 on the supply of common wheat flour to the Republic of Bolivia as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420 /87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (2) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 Junw 1987 on the supply of food aid to Bolivia, the Commission allocated to the latter country 12 720 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to Bolivia in accord ­ ance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, P 1 and corrigendum O ) No L 42, 12. 2. 1987, p . 54 . R OJ No L 136, 26. 5 . 1987 , p. 1 . ( 3) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 6/20 Official Journal of the European Communities 9. 1 . 88 ANNEX 1 . Operation No p : 1053/87 2 . Programme : 1987 3 . Recipient : Bolivia 4 . Representative of the recipient (2) : Ingeniero Enrique Vargas, Superintendente de AADAA, Calle Genera ! Arteaga n 130 Casilla Postal 1437, Arica (Chile), telex 221043 tel . 52780 5 . Place or country of destination : Bolivia 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 6)   Hagberg falling number of at least 160 . 8 . Total quantity : ^ 285 tonnes ( 12 720 tonnes of cereals) 9 . Number of lots : 3 Lot A : 4 285 tonnes , La Paz Lot B ¢ 2 500 tonnes . Oruro Lot C : 2 500 tonnes , Potosi 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 2 e )  marking on the bags in letters at least 5 cm high : 'ACCIÃ N N &gt; 1053 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing ; Arica 16 . Address of the warehouse and , if appropriate, port of landing : Lot A - Ofinaal , Sr . Angel Castro Ganabria, Jefe Almacenes Ofinaal ProlongaciÃ ³n Cordero N 223 (San Jorge), La Paz , TÃ ©l . 36 40 51 Lot B  Ofinaal , Sr . Alberto Arrazola, Jefe regional Ofinaal Barrio servicio nacional de caminos N 76, Oruro , Tel . 40 191 Lot C  Ofinaal , Sr . Juan Vilacahua, Jefe regional Ofinaal Calle San Alberto N 100, Potosi, Tel. 23 240 and 27 355 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 February to 15 March 1988 18 . Deadline for the supply : 15 May 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 26 January 1988 at 12 noon (Belgian time) 21 . In the case of a second invitation to tender : (a) deadline for tin submission of tenders : 9 February 1988 at 12 noon (Belgian time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port ot shipment stage : 1 to 31 March 1988 (c) deadline foi the supply : 30 May 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de laide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi , B - 1 049 Bruxelles, Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer (*) : Refund applicable on 4 January 1988 fixed by Regulation (EEC) No 3969/87 in Official Journal of the European Communities No L 371 of 30 December 1987, p. 59 . 9 . 1 . 88 Official Journal of the European Communities No L 6/21 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : M. Boselli, DÃ ©legation CEE, Quinta Bienvenida , Calle ColibrÃ ­ , Valle Arriba , Apartado 67076 Las Americas 1061 , Caracas , telex 27298 COMEU VC. (3) At the request of the beneficiary the successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the casium-134 and - 137 level . (4) Since the good-- may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R\ (*) In order not to overload the telex , tenderers are requested to provide, before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05 . (*) Regulation (EEC) No 2330 / 87 (OJ No L 210 , 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex .